In an action to recover damages for personal injuries, etc., the third-party defendant appeals from an order of the Supreme Court, Kings County, dated July 30, 1973, which denied (1) its motion to sever the third-party action from plaintiffs’ action and (2) its motion for reargument. Order affirmed insofar as it denied the original motion. No opinion. Appeal dismissed insofar as it is from the portion of the order which denied the motion for reargument. No appeal lies from a denial of a motion for reargument. One bill of $20 costs and disbursements is awarded jointly to respondents appearing separately and filing separate briefs. Rabin, P. J., Hopkins, Munder, Martuscello and Latham, JJ., concur.